Exhibit 10

TENTH AMENDMENT TO THE
FIRST MIDWEST BANCORP Inc. SAVINGS AND PROFIT SHARING PLAN

AMENDED AND RESTATED EFFECTIVE JANUARY 1, 1998

WHEREAS, First Midwest Bancorp, Inc. (the "Company") maintains the First Midwest
Bancorp Inc. Savings and Profit Sharing Plan as amended and restated effective
January 1, 1998 (the "Plan"); and,

WHEREAS, it is now deemed desirable and in the best interest of participants and
beneficiaries to amend certain provisions of the Plan;

NOW THEREFORE, pursuant to the power reserved to the undersigned officer of the
Company in accordance with the authorizations and directions of the Board of
Directors of the Company, the Plan is hereby amended effective March 31, 2006 in
the following particulars:

The last sentence of subsection 2.1(d) is restated as follows:

"Notwithstanding any other provision of this Plan, hours of service with
Heritage Financial Services, Inc., First of America Bank, Crystal Lake Office,
The Northern Trust Company, Higgins Road Office, CoVest Bancshares, Inc.
("CoVest"), The Elgin State Bank, Carpentersville Office and Bank Calumet, Inc.,
shall be deemed to be Hours of Service with the Employer under this Plan for
purposes of this Section 2.1. Further notwithstanding any provision of this
Plan, every Eligible Employee who was a participant in or was eligible to
participate in the CoVest Banc Profit Sharing Plan on the date of the merger of
CoVest with the Company shall become a Participant in the Plan on January 1,
2004."

The last sentence of subsection 2.3(a) is restated as follows:

"Notwithstanding any other provision of this Plan, the following service shall
be deemed to be service with the Employer for purposes of this Section 2.3: (i)
with respect to any employee who commenced employment on or prior to September
4, 1998, service with First of America Bank, Crystal Lake Office; (ii) with
respect to any employee who commenced employment with the Employer prior to
October 1, 1998, service with Heritage Financial Services, Inc.; (iii) with
respect to any employee who commenced employment with the Employer prior to July
1, 2003, service with The Northern Trust Company, Higgins Road Office; (iv) with
respect to any employee who commenced employment with the Employer prior to
January 1, 2004, service with CoVest Bancshares, Inc. and any of its affiliates;
(v) with respect to any employee who commenced employment with the Employer
prior to February 1, 2006, service with The Elgin State Bank, Carpentersville
Office; and (iv) with respect to any employee who commenced employment with
Employer prior to April 1 2006, service with Bank Calumet, Inc."

* * *

(Signature Page Follows)

1



--------------------------------------------------------------------------------





 

 

 

 

 

/S/ JOHN M. O'MEARA


John M. O'Meara
President and Chief Executive Officer
Date: February 23, 2006



2



--------------------------------------------------------------------------------





CERTIFICATE

I, Barbara E. Briick do hereby certify that I am the Corporate Secretary of
First Midwest Bancorp, Inc. (the "Company"), a Delaware corporation, and as such
I am the keeper of the corporate seal and of the minutes and records of the
Company; that attached hereto is a complete, true and correct copy of the Tenth
Amendment to the First Midwest Bancorp Inc. Savings and Profit Sharing Plan, as
amended and restated as of January 1, 1998 (the "Tenth Amendment"), which Tenth
Amendment was duly adopted by the appropriate officer of the Company on February
23, 2006; and that said Tenth Amendment has not been rescinded or modified in
any manner and remains in full force and effect.

WITNESS my signature and seal of the Company this 23rd day of February, 2006.

 




/S/ BARBARA E. BRIICK
Secretary

(SEAL)



3

